Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Claims 1-18 are canceled. Claims 19-38 are pending and under examination in this office action.

Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
4.	The disclosure is objected to because of the following informalities: The first paragraph of the instant specification is objected to because US Application No. 16/613339 recited in the paragraph was abandoned. Appropriate correction is required. 
 The use of the term “GPExTM” ([0046]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Objections
5.	Claims 23 and 28 are objected to because of the following informalities: The limitation “comprising to the subject another agent….” recited in claim 23 is objected to because the step “administering” is missing. The limitation “SEQ ID NO:6, ii or 12” recited in claim 28 is objected to because “SEQ ID NO: ii” is not a format of a sequence identifier. The limitation “SEQ ID NO:6, ii or 12” is interpreted as “SEQ ID NO:6, 11 or 12”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling reducing hindlimb paralysis scores in a SJL model of EAE or reducing the loss/toxicity of oligodendrocytes induced by CPZ in a CD24 or Siglecg knockout (KO) animal after treatment with CD24 (SEQ ID NO:1 or 2) or CD24-Fc (SEQ ID NO:6, 11 and 12), does not reasonably provide enablement for a method for treating, preventing and curing a demyelinating disorder including different neurodegenerative diseases recited in claim 19-20 and 37 in a subject by administering to the subject a CD24 protein as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  In addition, the specification does not enable the invention of claims 19-38 that is directed to a method of prevention and curing a demyelinating disorder including different neurodegenerative diseases recited in claim 19-20 and 37. 
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 19-38 are drawn to a method of treating a demyelinating disorder including different neurodegenerative diseases and Parkinson’s disease in a subject at high risk thereof comprising administering to the subject a CD24 protein. 
The claims encompass methods of treating, preventing and curing all forms of demyelinating diseases including Alzheimer’s disease (AD), Parkinson’s disease (PD), multiple sclerosis (MS) and other recited neurodegenerative diseases or demyelinating diseases caused by any mechanisms using a CD24 protein including structurally and functionally undefined variants in view of paragraphs [0033]-[0035] of the specification.
The instant invention is based on findings that CD24-Fc can bind to MAG (myelin associated glycoprotein)/Siglec-4 in vitro based on Biacore surface plasmon resonance (SPR) assay, a SJL model of experimental autoimmune encephalomyelitis (EAE) induced by a MOG peptide (aa 35-55) treated with CD24-Fc resulted in a delay in symptoms of loss of tail tone and hind/front limb paralysis or a reduction in clinical score of the symptoms as compared to controls, and CD24-Fc increases the number of Oligo2+ in CD24 KO and Siglecg KO animals that were treated with CPZ (Cuprizone) after treatment of CD24-FC (Examples 3-6, figures 6-11). Applicant extrapolates the above findings to the claimed method of treating a demyelinating disorder comprising administering to the subject a CD24 protein. 
First, Applicant is not enabled for a method of preventing a person from getting a demyelinating disorder including PD, AD, MS and other recited neurodegenerative diseases or demyelinating diseases or curing a demyelinating disorder including PD, AD, MS and other recited neurodegenerative diseases or demyelinating diseases. The instant claims recite the limitation “treating a demyelinating disorder by administering to a subject a CD24 protein, which encompasses preventing and curing all forms of demyelinating disorder including PD, AD, MS and other recited neurodegenerative diseases or demyelinating diseases in view of paragraphs [0033]-[0035] of the specification (based on the published Application). 
[0033] "Treatment" or "treating," when referring to protection of an animal from a disease, means preventing, suppressing, repressing, or completely eliminating the disease. Preventing the disease involves administering a composition of the present invention to an animal prior to onset of the disease....

However, Applicant fails to provide sufficient guidance to enable one of skill in the art to practice the full scope of the invention without undue experimentation because neither the specification nor the prior art provides guidance as to how to prevent a person from getting a demyelinating disorder.  Any individual has a potential to develop any demyelinating disorder including PD, AD or MS or other neurodegenerative diseases. Applicant fails to teach how to identify or predict when and which person among us would be susceptible to such disease and predict when the person would need treatment with a CD24 protein to prevent the disease. Neither the specification nor the prior art teaches that administration of the claimed CD24 protein can prevent or cure the claimed demyelinating disorders including all forms of PD, all forms of AD and other recited neurodegenerative diseases and demyelinating diseases because the development of these demyelinating disorders including all forms of PD, all forms of AD and other recited neurodegenerative diseases and demyelinating diseases cannot be prevented and there is no cure for these diseases in view of the factsheets of PD, AD and MS from the Mayo Clinic website. The causes of different forms of PD or AD or other recited neurodegenerative diseases and demyelinating diseases are different. For example, there are many factors involved in molecular mechanisms contributing to the formation of -amyloid deposits and neurofibrillary tangles in AD. They include genetic mutations affecting the processing of APP or other molecules involved in protein processing and targeting. If the cause is due to genetic deficits or mutations, it is impossible to prevent a person from getting PD, AD or MS or other neurodegenerative diseases because the gene mutation or gene deficiency is a natural result. The same reasons also apply to PD and other recited neurodegenerative diseases and demyelinating diseases.
	Second, based on the prior art and the specification, Applicant is enabled for reducing symptoms of hind/front limb paralysis or the loss of oligodendrocytes induced by toxicity caused by CPZ in an EAE/MS animal model induced by MOG. The claims are not limited to the methods set forth above but also encompass treatment of all forms of PD, AD and other recited neurodegenerative diseases and demyelinating diseases caused by any possible mechanisms. However, the specification fails to provide sufficient guidance to enable one of skill in the art to practice the full scope of the claimed invention without undue experiments because of the complexity and unpredictability of the diseases and failure to provide support of a correlation between the animal model of EAE/MS induced by MOG and the pathogeneses or causes of all forms of AD, PD or other recited neurodegenerative diseases and demyelinating diseases in vivo in view of Falkenburger et al. (see p. 261, summary; Falkenburger et al., J. Neural. Transm, 2006; 70:261-268, as in IDS), Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8, as in IDS) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650, as in IDS). 
The claims recite “treating a demyelinating disorder” also encompasses cure a demyelinating disorder or nerve regeneration, nerve repair of the CNS. However, Applicant is not enabled for the claimed invention commensurate in scope with the claims without undue experimentation because neither prior art nor the specification has provided any evidence that the nerve damage of the CNS can be repaired, or regenerated or prevented once the nerve is damaged or the recited demyelinating diseases and neurodegenerative diseases can be cured. For example, no treatment or administration was known to prevent or cure neurodegeneration or demyelination disorders caused by neurodegeneration, such as MS.
The regeneration in the CNS is still a challenge. Several molecules have been identified to inhibit remyelination in the CNS and axonal/neurite regeneration, myelin-associated molecules such as Nogo, MAG, and proteoglycans in the extracellular matrix, (see p. 1052, 2nd col., Blight Nat. Neurosci. 2002. 5: 1051-4, as in IDS; p. 316, Schmidt et al. Annu. Rev. Biomed. Eng. 2003. 5: 293-347, as in IDS and p. 450, 2nd col. Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454, as in IDS). The nerve injury regularly results in generation of glial scars, which inhibits nerve regeneration (Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454, as in IDS). The data derived from an animal model of EAE/MS cannot be applied to other animals including humans or other neurodegenerative diseases including neurodegenerative diseases of the CNS. Hoke et al. teach that regeneration found in certain rat models only occurs over a relatively short distance that is caused by a short duration of denervation. However, in humans, nerve regeneration requires the nerve to re-grow over long distances and the distal portion of the nerve progressively loses its ability to support regeneration during the regeneration process (Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454, as in IDS). It requires overcoming several issues to successfully regenerate nerves in the CNS. Neither the specification nor the prior art provides guidance to enable a skilled artisan to practice the claimed method to regenerate nerves in the CNS or to cure the claimed demyelinating diseases and neurodegenerative diseases. Thus, it is unpredictable whether administration of the claimed CD24 or CD24-Fc protein to a subject suffering from all forms of demyelinating diseases and neurodegenerative diseases can be treated, prevented and cured.
	Further, each type of animal models of neurodegenerative diseases and demyelinating diseases only reflects part of pathogenesis of the disease as taught by Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8, as in IDS) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650, as in IDS). Applicant obviously intended to treat all forms of AD, PD, MS or other recited neurodegenerative diseases and demyelinating diseases by using the claimed CD24 protein. However, the specification fails to provide a well-established correlation among different forms of neurodegenerative diseases or demyelinating diseases including different forms of AD or PD caused by different mechanisms. The specification fails to establish that different forms of neurodegenerative diseases or demyelinating diseases including different forms of AD or PD caused by different mechanisms can be treated by the same drugs or same conditions or have the same effects in response to the same drugs. 
While the skill level in the art is high, the level of predictability is low. For example, MS is characterized as an autoimmune disorder mainly affecting young adults and characterized by destruction of myelin in the central nervous system and its pathologic findings include demyelination throughout the white matter of the central nervous system (see p. 375, first paragraph, 't Hart et al. Curr. Opin. Neurol. 2003. 16: 375-383, as in IDS). PD is characterized by defects in motor function, e.g. resting tremor, rigidity of extremities and neck, shortened steps with minimal arm swinging, and stooped posture, due to the progressive loss of dopaminergic neurons in the substantia nigra pars compacta. AD involves an initial loss of recent memory function and attention, followed by failure of language skills, visual-spatial orientation, abstract thinking, and judgment and alterations of personality. The histopathology of AD involves collections of neurofibrillary tangles and senile plaques and diffused loss of neurons. Since there is no established correlation among these different forms of neurodegeneration, it is unpredictable whether one treatment for one specific disorder or an animal model of EAE or MS can be applied to another disorder, indicating that undue experimentation is required by a skilled artisan while practice the claimed invention.
In addition, the specification fails to disclose the correlation between the animal model of EAE/MS and different forms of PD and whether the effects obtained from the animal model of EAE/MS can be obtained in PD, AD or other neurodegenerative diseases. For example, the pathogenesis of PD can be familial and associated with different gene deficits including a-synuclein, parkin, PINK1, LRRK, NR4A2 etc. (see p. 59-71, Moore et al., Annu. Rev. Neurosci. 2005; 28:57-87, as in IDS), due to oxidative stress resulting production of ROS and mitochondrial dysfunction or could be due impairment of ubiquitin-proteasome system (see p. 72-74, in particular). Potashkin et al. teach that currently known animal models do not replicate the true pathophysiology occurring in idiopathic PD and thus the results from animal models often do not translate to the clinic (see p.1, abstract; Potashikin et al., Parkinson’s Disease, 2011; 658083; doi:104061/2011/658083, as in IDS). For example, while toxin model induced by 6-OHDA, can reproduce behavioral deficits of PD, the effect of 6-OHDA does not mimic the progressive loss seen in PD (see p. 3, in particular). Further, Scott et al. teach that CD24 expression does not affect survival of dopaminergic neurons in a mouse model of PD (see p. 1, abstract; p. 9-10; Scott et al. PLoS ONE, 2017; 12:e0171748. doi:10.1371/journal.pone.0171748, as in IDS). There is no established correlation between the animal model of EAE/MS shown in examples of the specification and currently known animal models of PD even though none of the currently available models of PD completely reflect the PD in humans (see p. 1. Jagmag et al., Front. Neurosci. 2016; 9:503. Doi:10.3389/fnins.2015.00503, as in IDS). Thus, it is unpredictable whether the claimed CD24 can be used for treating, preventing and curing all forms of PD caused by different mechanisms or other recited neurodegenerative diseases. The specification fails to provide sufficient guidance or evidence to demonstrate that all forms of PD caused by different mechanisms can be treated, prevented or cured by the claimed CD24 or CD24-Fc because there is no well-established correlation between the reduction in clinical scores of the symptoms loss of tail tone and hind/front limb paralysis in a SJL model of EAE/MS induced by a MOG peptide (aa 35-55) or an increase of the number of Oligo2+ in CD24 KO and Siglecg KO animals that were treated with CPZ (Cuprizone) after treatment of CD24-FC and PD/AD or other recite neurodegenerative diseases, indicating that undue experimentation is required by a skilled artisan while practicing the claimed invention. 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as it pertains to a method for treating a demyelinating disorder in a subject by administration of a CD24 protein. 


Claim Rejections - 35 USC § 112
7.	Claims 19-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 19-38 encompass using a genus of CD24 protein including variants for treating a genus of demyelinating disorder including different neurodegenerative diseases and PD. Claims 4-5 encompass using a genus of another agent that promotes the conversion of oligodendrocytes and myelin production of oligodendrocytes.  The specification only teaches CD24 (SEQ ID NOs:1-2) and CD24-FC (SEQ ID NOs: 6 and 11-12) and reducing symptoms of loss of tail tone and hind/front limb paralysis or a reduction in clinical score of the symptoms in an SJL model of EAE induced by a MOG peptide (aa 35-55) or increasing the number of Oligo2+ in CD24 KO and Siglecg KO animals that were treated with CPZ (Cuprizone) after treatment of the CD24-FC. However, the claims are not limited to the method and the CD24 protein set forth above but also encompass using variants of CD24 proteins for treating all forms of demyelinating disorders in view of paragraphs [0034]-[0035], [0005], [0051]-[0053] of the specification.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of using SEQ ID NO:1-2, 6 or 11-12 for reducing symptoms of loss of tail tone and hind/front limb paralysis or in clinical score of the symptoms in a SJL model of EAE induced by a MOG peptide (aa 35-55) or increasing the number of Oligo2+ in CD24 KO and Siglecg KO animals that were treated with CPZ (Cuprizone). However, Applicant is not in possession of using other structurally and functionally undefined CD24 variant proteins as described in the specification for treating all demyelinating disease and neurodegenerative diseases caused by different mechanisms. The specification fails to provide sufficient description or information as to what specific common structures and amino acid sequences can or cannot be changed or included in the claimed variants or another agent that promotes the conversion of oligodendrocytes and myelin production of oligodendrocytes because a single amino acid change on a protein can abolish the binding ability or activity of the protein. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the binding ability to heparin and its receptor (Burgess et al. J of Cell Bio. 1990, 111:2129-2138, as in IDS). Although many amino acid substitutions are possible in any given protein, the position of where such amino acid substitutions can be made is critical for maintaining the function of a protein; i.e. only certain positions can tolerate conservative substitutions without changing the relationship of three dimensional structure and function of the protein (col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, as in IDS).  Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would not immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active because conformation is dependent upon surrounding residues; i.e. substitution of non-essential residues can often destroy activity. In addition to a core determinant sequence, the protein-protein interaction also relies on the flanking or noncontiguous residues (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, as in IDS). The optimal binding motif for a domain is not necessarily suitable for physiological or in vivo interaction. The predictive data always need to be validated by actual analyses in cells (see p. 445, the third column, second paragraph, Pawson et al. 2003, Science 300:445-452, as in IDS). Alaoui-lsmaili teaches that designing a mutein having predictable activities is difficult because of the complexity of the interactions between ligands and receptors (Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, as in IDS). For example, given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More importantly, predicting the in vivo biological activity of such altered BMPs remains a challenging undertaking (see p. 502, right col., 2th paragraph). Further, when multiple mutations are introduced, there is even less predictability because Guo et al. teaches that the effects of mutations on protein function are largely additive (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, as in IDS).  The specification fails to teach what other structures/amino acid sequences can or cannot be included/changed in the claimed CD24 proteins and variants in order to preserve the activity of SEQ ID NOs: 1-2, 6 and 11-12 in reducing symptoms of loss of tail tone and hind/front limb paralysis or in clinical score of the symptoms in a SJL model of EAE induced by a MOG peptide (aa 35-55) or increasing the number of Oligo2+ in CD24 KO and Siglecg KO animals that were treated with CPZ (Cuprizone) or even treating, preventing or curing PD, AD, MS or other neurodegenerative diseases. The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of CD24 proteins and variants thereof. There is no description of the conserved regions which are critical to the function of the genus claimed. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of the structure of other CD24 variants to the function of SEQ ID NOs: 1-2, 6 and 11-12 in reducing symptoms of loss of tail tone and hind/front limb paralysis or in clinical score of the symptoms in a SJL model of EAE induced by a MOG peptide (aa 35-55) or increasing the number of Oligo2+ in CD24 KO and Siglecg KO animals that were treated with CPZ (Cuprizone). The specification also fails to teach structural and functional relationship or correlation between the agent that promotes the conversion of oligodendrocytes and myelin production of oligodendrocytes and CD24-Fc fusion protein.
 Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other CD24 variants might be.  Since the common characteristics/features of other CD24 variant proteins or other agents are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of CD24 protein and variants or the genus of another agent that promotes the conversion of oligodendrocytes and myelin production of oligodendrocytes.
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321,1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations. To demonstrate the reduction to practice of a method of treating an animal with PD or AD or other recited demyelinating disorders in claim 20 by the administration of a CD24 protein requires either a working embodiment, a demonstration of operability in the treatment of an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treatment of the condition, or a demonstration that the therapeutic agent employed therein possesses an activity in which the majority of compounds possessing that activity have been shown to be effective in the treatment of that condition. In the instant case, Applicant has provided none of these for PD or AD or other recited demyelinating disorders caused by different mechanisms as in claim 20. Consequently, Applicant has failed to demonstrate possession of the claimed method of treating PD or AD or other recited demyelinating disorders caused by different mechanisms or even using a single species of the genus of CD24 protein in the treatment of PD or AD or other recited demyelinating disorders caused by different mechanisms required thereby as of the earliest effective filing date of the instant application.
With respect to the demonstration of a reduction to practice of a generic invention, M.P.E.P. § 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that; “It appears to be well settled that a single species can rarely, if ever, afford support fora generic claim. In re Soil, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867,117 F.21 270,48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.”
In the instant case, Applicant has failed to demonstrate a reduction to practice of a representative number of species of the genus of CD24 protein or a representable number of species of demyelinating disorders, or a method of treating a subject afflicted with PD or AD or other recited demyelinating disorders caused by different mechanisms by the administration of such a CD24 protein thereto. The experimental results described in the specification consist primarily of the characterization of CD24-Fc that can bind to MAG (myelin associated glycoprotein)/Siglec-4 in vitro based on Biacore surface plasmon resonance (SPR) assay or characterization of CD24-Fc in an SJL model of experimental autoimmune encephalomyelitis (EAE) induced by a MOG peptide (aa 35-55) or in CD24 KO and Siglecg KO animals that were treated with CPZ (Cuprizone). Whereas those results demonstrate that a SJL model of experimental autoimmune encephalomyelitis (EAE) induced by a MOG peptide (aa 35-55) treated with CD24-Fc resulted in a delay in symptoms of loss of tail tone and hind/front limb paralysis or a reduction in clinical score of the symptoms as compared to controls, and CD24-Fc increases the number of Oligo2+ in CD24 KO and Siglecg KO animals that were treated with CPZ (Cuprizone) after treatment of CD24-FC, they do not support a conclusion that Applicant was in possession of a method of treating a subject afflicted with PD or AD or other recited demyelinating disorders caused by different mechanisms by the administration thereto of a CD24 protein to the subject. At best, the data in Examples 3-6, figures 6-11 of the specification show that the exogenous administration of a CD24-FC protein to a SJL model of experimental autoimmune encephalomyelitis (EAE) induced by a MOG peptide (aa 35-55) resulted in a delay in symptoms of loss of tail tone and hind/front limb paralysis or a reduction in clinical score of the symptoms as compared to control or administration of a CD24-FC protein to CD24 KO and Siglecg KO animals that were treated with CPZ (Cuprizone) resulted in an increased number of Oligo2+ in the CD24 KO and Siglecg KO animalsas compared to PBS treatment. Those results do not constitute a reduction to practice of a method of treating a subject afflicted with PD or AD or other recited demyelinating disorders recited in claim 20.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of CD24 protein and variants, the genus of agents that promote the conversion of oligodendrocytes and myelin production of oligodendrocytes and the genus of demyelinating disorders caused by different mechanisms, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

	
	
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-21, 24-27, 29-30 and 32-36 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Liu et al. (US Patent No. 7744894, issued Jun 29, 2010, as in IDS). 
Claims 19-21, 24-27, 29-30 and 32-36 are drawn to a method of treating a demyelinating disorder including PD, AD, MS and other different neurodegenerative diseases in a subject comprising administering to the subject a CD24 protein.
Liu et al. (US7744894) (Liu’894) teaches a method of treating MS comprising administering a patient suffering from MS by a soluble CD24 or a CD24-Fc protein, which meet the limitations recited in instant claims 19-21, 24-27, 29-30 and 32-36 (see the sequence alignment below; abstract; figure 8, SEQ ID NO:2;  col. 4, line 60 to col. 5, line 1; lines 14-29; lines 37-54; lines 60-67; col. 8, lines 2-56; col. 16,  line 57 to col. 20, line 48, examples 1-4) because MS is a demyelinating disorder and as recited in claim 20, the CD24 or CD24-FC protein used in the method of Liu’894 comprises a mature human CD24 having the sequence of instant SEQ ID NO:1 or 2 as in claims 24- 25 (see the sequence alignment below; figure 8, SEQ ID NO:2;  col. 4, line 60 to col. 5, line 1; lines 14-29; lines 37-54; lines 60-67; col. 16,  line 57 to col. 20, line 48, examples 1-4), and the CD24-Fc comprises an Ig Fc fused at N or C-terminus of the CD24 protein as in claim 26-27 and 29-30 (see col. 8, lines 2-56), soluble, glycosylated as in claims 32-33 and is produced by using a eukaryotic protein expression system comprising a vector or a replication-defective retroviral vector in a CHO cell line as in claims 34-36 (see col. 8, lines 44-56; col. 19, line 20-col. 20, line3, example 2).  
The limitation “wherein the CD24 protein maintains oligodendrocytes” in claim 21 is in a wherein clause and is an inherent result of administration of the CD24 because the CD24 protein, the active step and patient population in the method of Liu are identical to the instant claims. If the claimed CD24 protein and the active step used in the claimed method in the same MS patient population can maintain oligodendrocyte, the same CD24 protein and the same active step used in the same MS patient population in the method of Liu can also maintain oligodendrocytes. Thus, claims 19-21, 24-27, 29-30 and 32-36 are anticipated by Liu et al. (US7744894)
The sequence search results disclose as follows: 
SEQ ID NO:1
US-11-129-083A-2
; Sequence 2, Application US/11129083A
; Patent No. 7744894
; GENERAL INFORMATION:
;  APPLICANT: LIU, YANG
;  APPLICANT:  LIU, XINGLUO
;  APPLICANT:  ZHENG, PAN
;  APPLICANT:  BAI, XUE-FENG
;  TITLE OF INVENTION: METHODS OF BLOCKING TISSUE DESTRUCTION BY AUTOREACTIVE
;  TITLE OF INVENTION:  T CELLS
;  FILE REFERENCE: 22727/04117
;  CURRENT APPLICATION NUMBER: US/11/129,083A
;  CURRENT FILING DATE:  2008-12-29
;  PRIOR APPLICATION NUMBER: 10/119,637
;  PRIOR FILING DATE: 2002-04-10
;  PRIOR APPLICATION NUMBER: 09/822,851
;  PRIOR FILING DATE: 2001-03-29
;  PRIOR APPLICATION NUMBER: 60/192,814
;  PRIOR FILING DATE: 2000-03-29
;  NUMBER OF SEQ ID NOS: 33
;  SOFTWARE: PatentIn Ver. 3.3
; SEQ ID NO 2
;   LENGTH: 80
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-129-083A-2

  Query Match             100.0%;  Score 149;  DB 6;  Length 80;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 56

SEQ ID NO:2
US-11-129-083A-2
; Sequence 2, Application US/11129083A
; Patent No. 7744894
; GENERAL INFORMATION:
;  APPLICANT: LIU, YANG
;  APPLICANT:  LIU, XINGLUO
;  APPLICANT:  ZHENG, PAN
;  APPLICANT:  BAI, XUE-FENG
;  TITLE OF INVENTION: METHODS OF BLOCKING TISSUE DESTRUCTION BY AUTOREACTIVE
;  TITLE OF INVENTION:  T CELLS
;  FILE REFERENCE: 22727/04117
;  CURRENT APPLICATION NUMBER: US/11/129,083A
;  CURRENT FILING DATE:  2008-12-29
;  PRIOR APPLICATION NUMBER: 10/119,637
;  PRIOR FILING DATE: 2002-04-10
;  PRIOR APPLICATION NUMBER: 09/822,851
;  PRIOR FILING DATE: 2001-03-29
;  PRIOR APPLICATION NUMBER: 60/192,814
;  PRIOR FILING DATE: 2000-03-29
;  NUMBER OF SEQ ID NOS: 33
;  SOFTWARE: PatentIn Ver. 3.3
; SEQ ID NO 2
;   LENGTH: 80
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-129-083A-2

  Query Match             100.0%;  Score 149;  DB 6;  Length 80;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 56

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Liu’894 (US 7744894) in view of Zheng’697 (US8808697, issued Aug 19, 2014, priority Apr 28, 2010, as in IDS), Zheng’022 (US8895022, issued Nov 25, 2014, priority Apr 28, 2010, as in IDS) and Liu’456 (WO2016/179456, published Nov 10, 2016, priority May 7, 2015, as in IDS).
	Liu’894 is set forth above but fails to teach that the CD24/CD24-Fc protein consists of or comprises the amino acid sequence of SEQ ID NO: 6, 11 or 12 as in claims 28, 31 and 38. 
While Liu’894 does not teach that the CD24/CD24-Fc protein or consists of or comprises the amino acid sequence of SEQ ID NO: 6, 11 or 12 as in claims 28, 31 and 38, Zheng’697 (US8808697), Zheng’022 (US8895022) and Liu’456 (WO2016/179456) teach these limitations and the use for treating diseases or autoimmune diseases related to CD24. Zheng’697 teaches a CD24-Fc protein consisting of or comprising the amino acid sequence of SEQ ID NO: 6 (see the sequence alignment below; abstract; col.5-7, example 1, col. 10, example 4, col. 19-20, claims 1-6), Zheng’022 teaches a CD24-Fc protein consisting of or comprising the amino acid sequence of SEQ ID NO:11 (see the sequence alignment below; abstract; col. 6-7; col. 9, example 1; col. 11, example 3; col. 29-30, claims 1-9) and Liu’456 teaches a CD24-Fc protein consisting of or comprising the amino acid sequence of SEQ ID NO:12 (see the sequence alignment below; p. 7-11).
A person of ordinary skill in the art would have recognized that applying the known CD24/CD24-Fc protein or consists of or comprises the amino acid sequence of SEQ ID NO: 6, 11 or 12 and the known technique disclosed by Zheng’697, Zheng’022 and Liu’456 to the Liu’894’s CD24/CD24-Fc protein and method would have yielded the predictable result of treating a demyelinating disorder including MS, and resulted in a method of treating a demyelinating disorder including MS. Enhanced palatability of the improved product would increase patient’s satisfaction and patient compliance with recommended treatment regimens.  
The skilled artisan would have expected success in substituting Zheng’697, Zheng’022 and Liu’456’s CD24/CD24-Fc protein consists of or comprises the amino acid sequence of SEQ ID NO: 6, 11 or 12 for the CD24/CD24-Fc protein in the Liu’894’s method because Liu’894 teaches a method of treating a demyelinating disease including MS, comprising administering a patient suffering from MS by a soluble CD24 or a CD24-Fc protein, and Zheng’697, Zheng’022 and Liu’456 teach CD24/CD24-Fc protein or consists of or comprises the amino acid sequence of SEQ ID NO: 6, 11 or 12 and their use for diseases or autoimmune diseases related to CD24 including MS. The skilled artisan could have substituted one CD24/CD24-Fc protein for another because Zheng’697, Zheng’022 and Liu’456 teach a CD24/CD24-Fc protein or consists of or comprises the amino acid sequence of SEQ ID NO: 6, 11 or 12 and their use for diseases or autoimmune diseases related to CD24 including MS. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that a CD24/CD24-Fc protein or consists of or comprises the amino acid sequence of SEQ ID NO: 6, 11 or 12 would be safe and effective based on the CD24/CD24-Fc proteins’ shared activity.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known CD24/CD24-Fc protein or consists of or comprises the amino acid sequence of SEQ ID NO: 6, 11 or 12 and the known technique disclosed by Zheng’697, Zheng’022 and Liu’456 to the Liu’894’s CD24/CD24-Fc protein and method to treat a demyelinating disorder including MS, and yield the predictable result of treating a demyelinating disorder including MS. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
The sequence search results disclose as follows: 
SEQ ID NO:6
US-13-643-527-5
; Sequence 5, Application US/13643527
; Patent No. 8808697
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.01PC00
;  CURRENT APPLICATION NUMBER: US/13/643,527
;  CURRENT FILING DATE: 2012-10-25
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 287
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Human CD24 IgG1 Fc fusion
US-13-643-527-5

  Query Match             100.0%;  Score 1407;  DB 8;  Length 287;
  Best Local Similarity   100.0%;  
  Matches  261;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 86

Qy         61 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         87 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 146

Qy        121 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        147 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 206

Qy        181 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        207 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 266

Qy        241 VMHEALHNHYTQKSLSLSPGK 261
              |||||||||||||||||||||
Db        267 VMHEALHNHYTQKSLSLSPGK 287


SEQ ID NO:11
US-14-055-609-7
; Sequence 7, Application US/14055609
; Patent No. 8895022
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.02USCP
;  CURRENT APPLICATION NUMBER: US/14/055,609
;  CURRENT FILING DATE: 2013-10-16
;  PRIOR APPLICATION NUMBER: 13/643,527
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: PCT/US11/34282
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 7
;  LENGTH: 288
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: CD24VFc
US-14-055-609-7

  Query Match             100.0%;  Score 1411;  DB 8;  Length 288;
  Best Local Similarity   100.0%;  
  Matches  262;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKVPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTKVPKSCDKTHTCPPCPAPELLGGPSVFLFPP 86

Qy         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         87 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 146

Qy        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        147 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 206

Qy        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        207 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 266

Qy        241 SVMHEALHNHYTQKSLSLSPGK 262
              ||||||||||||||||||||||
Db        267 SVMHEALHNHYTQKSLSLSPGK 288

US-13-643-527-5
; Sequence 5, Application US/13643527
; Patent No. 8808697
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.01PC00
;  CURRENT APPLICATION NUMBER: US/13/643,527
;  CURRENT FILING DATE: 2012-10-25
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 287
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Human CD24 IgG1 Fc fusion
US-13-643-527-5

  Query Match             99.0%;  Score 1396.5;  DB 8;  Length 287;
  Best Local Similarity   99.6%;  
  Matches  261;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKVPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTK-PKSCDKTHTCPPCPAPELLGGPSVFLFPP 85

Qy         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         86 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 145

Qy        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        146 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 205

Qy        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        206 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 265

Qy        241 SVMHEALHNHYTQKSLSLSPGK 262
              ||||||||||||||||||||||
Db        266 SVMHEALHNHYTQKSLSLSPGK 287


SEQ ID NO:12
BDI56891
ID   BDI56891 standard; protein; 262 AA.
XX
AC   BDI56891;
XX
DT   29-DEC-2016  (first entry)
XX
DE   Human CD24-IgG1 Fc domain fusion protein, SEQ ID 12.
XX
KW   Immunoglobulin G1; Immunoglobulin gamma 1; Signal transducer CD24;
KW   antiarteriosclerotic; antilipemic; atherosclerosis; metabolic-gen.;
KW   prophylactic to disease; protein therapy; therapeutic; vasotropic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2016179456-A1.
XX
CC PD   10-NOV-2016.
XX
CC PF   06-MAY-2016; 2016WO-US031109.
XX
PR   07-MAY-2015; 2015US-0158157P.
XX
CC PA   (ONCO-) ONCOIMMUNIN INC.
CC PA   (LIUY/) LIU Y.
CC PA   (ZHEN/) ZHENG P.
XX
CC PI   Liu Y,  Zheng P;
XX
DR   WPI; 2016-700645/82.
XX
CC PT   Reducing low-density lipoprotein cholesterol levels in a subject 
CC PT   comprises administering a CD24 protein.
XX
CC PS   Claim 17; SEQ ID NO 12; 39pp; English.
XX
CC   The present invention relates to a novel method for reducing low-density 
CC   lipoprotein cholesterol (LDL-C) levels in a subject by administering a 
CC   CD24 protein to a subject in need. The invention further claims: (1) a 
CC   method for treating or preventing atherosclerosis in a subject; (2) a 
CC   method for lowering the risk of atherosclerotic cardiovascular disease 
CC   (ASCVD) in a subject; and (3) a method for monitoring the activity of a 
CC   CD24 protein in a subject. The methods are also useful for treating or 
CC   preventing atherosclerosis. The present sequence is a fusion protein 
CC   comprising a human CD24 protein and an immunoglobulin G1 (IgG1) Fc domain
CC   useful for reducing LDL-C levels in a subject.
XX
SQ   Sequence 262 AA;

  Query Match             100.0%;  Score 1411;  DB 23;  Length 262;
  Best Local Similarity   100.0%;  
  Matches  262;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKAPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKAPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60

Qy         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120

Qy        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180

Qy        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240

Qy        241 SVMHEALHNHYTQKSLSLSPGK 262
              ||||||||||||||||||||||
Db        241 SVMHEALHNHYTQKSLSLSPGK 262

US-13-643-527-5
; Sequence 5, Application US/13643527
; Patent No. 8808697
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.01PC00
;  CURRENT APPLICATION NUMBER: US/13/643,527
;  CURRENT FILING DATE: 2012-10-25
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 287
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Human CD24 IgG1 Fc fusion
US-13-643-527-5

  Query Match             99.0%;  Score 1396.5;  DB 8;  Length 287;
  Best Local Similarity   99.6%;  
  Matches  261;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKAPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTK-PKSCDKTHTCPPCPAPELLGGPSVFLFPP 85

Qy         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         86 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 145

Qy        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        146 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 205

Qy        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        206 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 265

Qy        241 SVMHEALHNHYTQKSLSLSPGK 262
              ||||||||||||||||||||||
Db        266 SVMHEALHNHYTQKSLSLSPGK 287



Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 19-21, 24-27, 29-30 and 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7744894. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of treating MS comprising administering a patient suffering from MS by a soluble CD24 or a CD24-Fc protein recited in the claims of the ‘894 patent meets the limitations recited in instant claims 19-21, 24-27, 29-30 and 32-36, and thus anticipates the instant claims for the reasons set forth under the 102 rejection. MS is a demyelinating disorder and is recited in claim 2 and the CD24 or CD24-FC protein used in the method of Liu comprises a mature human CD24 having SEQ ID NO:1 or 2 as in claims 24-25, and the CD24-Fc comprises an Ig Fc fused at N or C-terminus of the CD24 protein as in claim 26-27 and 29-30, and is produced by using a eukaryotic protein expression system comprising a vector or a replication-defective retroviral vector in a CHO cell line as in claims 34-36. The limitation “wherein the CD24 protein maintains oligodendrocytes” in claim 21 is in a wherein clause and is an inherent result of administration of the CD24 because the CD24 protein, the active step and patient population in the method of the ‘894 patent are identical to the instant claims. If the claimed CD24 protein and the active step used in the claimed method in the same MS patient population can maintain oligodendrocyte, the same CD24 protein and the same active step used in the same MS patient population in the method of the ‘894 patent can also maintain oligodendrocytes. While not identical, the claims of the instant application and the ‘894 patent encompass a non-distinct invention overlapping in scope. Thus, the instant and the ‘894 patent claim a non-distinct invention overlapping in scope.

12.	Claims 28, 31 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US7744894 in view of Zheng’697 (US8808697), Zheng’022 (US8895022) and Liu’456 (WO2016/179456) for the reasons set forth above under the 103 rejection. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known CD24/CD24-Fc protein or consists of or comprises the amino acid sequence of SEQ ID NO: 6, 11 or 12 and the known technique disclosed by Zheng’697, Zheng’022 and Liu’456 to the ’894 patent’s CD24/CD24-Fc protein and method to treat a demyelinating disorder including MS, and yield the predictable result of treating a demyelinating disorder including MS.


Conclusion

13.	NO CLAIM IS ALLOWED.

Sequence alignment
SEQ ID NO:1	  1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKX-----------------------------  31
SEQ ID NO:2	  1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK------------------------------  30
SEQ ID NO:6	  1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK-PKSCDKTHTCPPCPAPELLGGPSVFLFPP  59
SEQ ID NO:11	  1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKVPKSCDKTHTCPPCPAPELLGGPSVFLFPP  60
SEQ ID NO:12	  1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKAPKSCDKTHTCPPCPAPELLGGPSVFLFPP  60

SEQ ID NO:6	 60 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 119
SEQ ID NO:11	 61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120
SEQ ID NO:12	 61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120

SEQ ID NO:6	120 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 179
SEQ ID NO:11	121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180
SEQ ID NO:12	121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180

SEQ ID NO:6	180 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 239
SEQ ID NO:11	181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240
SEQ ID NO:12	181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240

SEQ ID NO:6	240 SVMHEALHNHYTQKSLSLSPGK 261
SEQ ID NO:11	241 SVMHEALHNHYTQKSLSLSPGK 262
SEQ ID NO:12	241 SVMHEALHNHYTQKSLSLSPGK 262

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:6
US9611309 teaches a soluble CD24 protein comprising the sequence of SEQ ID NO:6 for treatment of rheumatoid arthritis.
 
US-14-519-745-5
; Sequence 5, Application US/14519745
; Patent No. 9611309
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.04USCN
;  CURRENT APPLICATION NUMBER: US/14/519,745
;  CURRENT FILING DATE: 2014-10-21
;  PRIOR APPLICATION NUMBER: 14/055,609
;  PRIOR FILING DATE: 2013-10-16
;  PRIOR APPLICATION NUMBER: 13/892,705
;  PRIOR FILING DATE: 2013-05-13
;  PRIOR APPLICATION NUMBER: 13/643,527
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: PCT/US11/34282
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 287
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Human CD24 IgG1 Fc fusion
US-14-519-745-5

  Query Match             100.0%;  Score 1407;  DB 10;  Length 287;
  Best Local Similarity   100.0%;  
  Matches  261;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 86

Qy         61 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         87 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 146

Qy        121 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        147 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 206

Qy        181 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        207 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 266

Qy        241 VMHEALHNHYTQKSLSLSPGK 261
              |||||||||||||||||||||
Db        267 VMHEALHNHYTQKSLSLSPGK 287

US10793617 teaches a soluble CD24 protein comprising the sequence of SEQ ID NO:6 for treatment of rheumatoid arthritis.
US-16-104-072-5
; Sequence 5, Application US/16104072
; Patent No. 10793617
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.06USCN
;  CURRENT APPLICATION NUMBER: US/16/104,072
;  CURRENT FILING DATE: 2018-08-16
;  PRIOR APPLICATION NUMBER: 15/437,968
;  PRIOR FILING DATE: 2017-02-21
;  PRIOR APPLICATION NUMBER: 14/519,745
;  PRIOR FILING DATE: 2014-10-21
;  PRIOR APPLICATION NUMBER: 14/055,609
;  PRIOR FILING DATE: 2013-10-16
;  PRIOR APPLICATION NUMBER: 13/892,705
;  PRIOR FILING DATE: 2013-05-13
;  PRIOR APPLICATION NUMBER: 13/643,527
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: PCT/US11/34282
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 287
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Human CD24 IgG1 Fc fusion
US-16-104-072-5

  Query Match             100.0%;  Score 1407;  DB 3;  Length 287;
  Best Local Similarity   100.0%;  
  Matches  261;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 86

Qy         61 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         87 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 146

Qy        121 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        147 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 206

Qy        181 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        207 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 266

Qy        241 VMHEALHNHYTQKSLSLSPGK 261
              |||||||||||||||||||||
Db        267 VMHEALHNHYTQKSLSLSPGK 287

US10369197 teaches a soluble CD24 protein comprising the sequence of SEQ ID NO:6 for lowering low-density lipoprotein cholesterol levels.

US-15-572-330-12
; Sequence 12, Application US/15572330
; Patent No. 10369197
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  APPLICANT:Liu, Yang
;  APPLICANT:Zheng, Pan
;  TITLE OF INVENTION: USE OF CD24 FOR LOWERING LOW-DENSITY LIPOPROTEIN CHOLESTEROL
;  TITLE OF INVENTION:LEVELS
;  FILE REFERENCE: 060275.0500.01USPC
;  CURRENT APPLICATION NUMBER: US/15/572,330
;  CURRENT FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: PCT/US2016/031109
;  PRIOR FILING DATE: 2016-05-06
;  PRIOR APPLICATION NUMBER: 62158157
;  PRIOR FILING DATE: 2015-05-07
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 12
;  LENGTH: 262
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Fusion protein
US-15-572-330-12

  Query Match             100.0%;  Score 1411;  DB 1;  Length 262;
  Best Local Similarity   100.0%;  
  Matches  262;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKAPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKAPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60

Qy         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120

Qy        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180

Qy        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240

Qy        241 SVMHEALHNHYTQKSLSLSPGK 262
              ||||||||||||||||||||||
Db        241 SVMHEALHNHYTQKSLSLSPGK 262

US7744894 teaches a soluble CD24 protein comprising a sequence that is 91.6% identical to the sequence of SEQ ID NO:6 for treatment of autoimmune diseases.
US-11-129-083A-14
; Sequence 14, Application US/11129083A
; Patent No. 7744894
; GENERAL INFORMATION:
;  APPLICANT: LIU, YANG
;  APPLICANT:  LIU, XINGLUO
;  APPLICANT:  ZHENG, PAN
;  APPLICANT:  BAI, XUE-FENG
;  TITLE OF INVENTION: METHODS OF BLOCKING TISSUE DESTRUCTION BY AUTOREACTIVE
;  TITLE OF INVENTION:  T CELLS
;  FILE REFERENCE: 22727/04117
;  CURRENT APPLICATION NUMBER: US/11/129,083A
;  CURRENT FILING DATE:  2008-12-29
;  PRIOR APPLICATION NUMBER: 10/119,637
;  PRIOR FILING DATE: 2002-04-10
;  PRIOR APPLICATION NUMBER: 09/822,851
;  PRIOR FILING DATE: 2001-03-29
;  PRIOR APPLICATION NUMBER: 60/192,814
;  PRIOR FILING DATE: 2000-03-29
;  NUMBER OF SEQ ID NOS: 33
;  SOFTWARE: PatentIn Ver. 3.3
; SEQ ID NO 14
;   LENGTH: 287
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: fusion protein
US-11-129-083A-14

  Query Match             91.6%;  Score 1292.5;  DB 6;  Length 287;
  Best Local Similarity   93.1%;  
  Matches  241;  Conservative    3;  Mismatches   12;  Indels    3;  Gaps    1;

Qy          7 TSSNSSQSTSNSGLAPNPTNATTK---VPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPK 63
              ||        |   :|||:||||:    ||||||||||||||||||||||||||||||||
Db         29 TSVAPFPGNQNISASPNPSNATTRDPEEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPK 88

Qy         64 DTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTV 123
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         89 DTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTV 148

Qy        124 LHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCL 183
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        149 LHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCL 208

Qy        184 VKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVM 243
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        209 VKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVM 268

Qy        244 HEALHNHYTQKSLSLSPGK 262
              |||||||||||||||||||
Db        269 HEALHNHYTQKSLSLSPGK 287



SEQ ID NO:12
US10369197 teaches using a soluble CD24 protein comprising the sequence of SEQ ID NO:12 for lowering low-density lipoprotein cholesterol levels.
US-15-572-330-12
; Sequence 12, Application US/15572330
; Patent No. 10369197
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  APPLICANT:Liu, Yang
;  APPLICANT:Zheng, Pan
;  TITLE OF INVENTION: USE OF CD24 FOR LOWERING LOW-DENSITY LIPOPROTEIN CHOLESTEROL
;  TITLE OF INVENTION:LEVELS
;  FILE REFERENCE: 060275.0500.01USPC
;  CURRENT APPLICATION NUMBER: US/15/572,330
;  CURRENT FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: PCT/US2016/031109
;  PRIOR FILING DATE: 2016-05-06
;  PRIOR APPLICATION NUMBER: 62158157
;  PRIOR FILING DATE: 2015-05-07
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 12
;  LENGTH: 262
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Fusion protein
US-15-572-330-12

  Query Match             100.0%;  Score 1411;  DB 1;  Length 262;
  Best Local Similarity   100.0%;  
  Matches  262;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKAPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKAPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60

Qy         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120

Qy        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180

Qy        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240

Qy        241 SVMHEALHNHYTQKSLSLSPGK 262
              ||||||||||||||||||||||
Db        241 SVMHEALHNHYTQKSLSLSPGK 262

SEQ ID NO:2
US10369197 teaches using a soluble CD24 protein comprising the sequence of SEQ ID NO:1 for lowering low-density lipoprotein cholesterol levels.

US-15-572-330-2
; Sequence 2, Application US/15572330
; Patent No. 10369197
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  APPLICANT:Liu, Yang
;  APPLICANT:Zheng, Pan
;  TITLE OF INVENTION: USE OF CD24 FOR LOWERING LOW-DENSITY LIPOPROTEIN CHOLESTEROL
;  TITLE OF INVENTION:LEVELS
;  FILE REFERENCE: 060275.0500.01USPC
;  CURRENT APPLICATION NUMBER: US/15/572,330
;  CURRENT FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: PCT/US2016/031109
;  PRIOR FILING DATE: 2016-05-06
;  PRIOR APPLICATION NUMBER: 62158157
;  PRIOR FILING DATE: 2015-05-07
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-572-330-2

  Query Match             100.0%;  Score 149;  DB 1;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30

US10793617 teaches a soluble CD24 protein comprising the sequence of SEQ ID NO:2 for treatment of rheumatoid arthritis.
US-16-104-072-1
; Sequence 1, Application US/16104072
; Patent No. 10793617
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.06USCN
;  CURRENT APPLICATION NUMBER: US/16/104,072
;  CURRENT FILING DATE: 2018-08-16
;  PRIOR APPLICATION NUMBER: 15/437,968
;  PRIOR FILING DATE: 2017-02-21
;  PRIOR APPLICATION NUMBER: 14/519,745
;  PRIOR FILING DATE: 2014-10-21
;  PRIOR APPLICATION NUMBER: 14/055,609
;  PRIOR FILING DATE: 2013-10-16
;  PRIOR APPLICATION NUMBER: 13/892,705
;  PRIOR FILING DATE: 2013-05-13
;  PRIOR APPLICATION NUMBER: 13/643,527
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: PCT/US11/34282
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-16-104-072-1

  Query Match             100.0%;  Score 149;  DB 3;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30

US10799558 teaches a soluble CD24 protein comprising the sequence of SEQ ID NO:2 for treatment of Leptin-deficient conditions.
US-16-074-726-2
; Sequence 2, Application US/16074726
; Patent No. 10799558
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  APPLICANT:Liu, Yang
;  APPLICANT:Zheng, Pan
;  APPLICANT:Devenport, Martin
;  TITLE OF INVENTION: USE OF CD24 PROTEINS FOR TREATING LEPTIN-DEFICIENT CONDITIONS
;  FILE REFERENCE: 060275.0501.00USPC
;  CURRENT APPLICATION NUMBER: US/16/074,726
;  CURRENT FILING DATE: 2018-08-01
;  PRIOR APPLICATION NUMBER: PCT/US2017/016120
;  PRIOR FILING DATE: 2017-02-02
;  PRIOR APPLICATION NUMBER: 62290202
;  PRIOR FILING DATE: 2016-02-02
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-16-074-726-2

  Query Match             100.0%;  Score 149;  DB 3;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30

US8808697 teaches a soluble CD24 protein comprising the sequence of SEQ ID NO:2 for treatment of rheumatoid arthritis.

US-13-643-527-1
; Sequence 1, Application US/13643527
; Patent No. 8808697
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.01PC00
;  CURRENT APPLICATION NUMBER: US/13/643,527
;  CURRENT FILING DATE: 2012-10-25
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-643-527-1

  Query Match             100.0%;  Score 149;  DB 8;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30

US8895022 teaches a soluble CD24 protein comprising the sequence of SEQ ID NO:2 for treatment of rheumatoid arthritis.
US-14-055-609-1
; Sequence 1, Application US/14055609
; Patent No. 8895022
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.02USCP
;  CURRENT APPLICATION NUMBER: US/14/055,609
;  CURRENT FILING DATE: 2013-10-16
;  PRIOR APPLICATION NUMBER: 13/643,527
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: PCT/US11/34282
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-055-609-1

  Query Match             100.0%;  Score 149;  DB 8;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30

US9611309 teaches a soluble CD24 protein comprising the sequence of SEQ ID NO:1 for treatment of rheumatoid arthritis.
US-14-519-745-1
; Sequence 1, Application US/14519745
; Patent No. 9611309
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.04USCN
;  CURRENT APPLICATION NUMBER: US/14/519,745
;  CURRENT FILING DATE: 2014-10-21
;  PRIOR APPLICATION NUMBER: 14/055,609
;  PRIOR FILING DATE: 2013-10-16
;  PRIOR APPLICATION NUMBER: 13/892,705
;  PRIOR FILING DATE: 2013-05-13
;  PRIOR APPLICATION NUMBER: 13/643,527
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: PCT/US11/34282
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-519-745-1

  Query Match             100.0%;  Score 149;  DB 10;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30


15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
December 1, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649